Case 2:18-cv-12247-SFC-DRG ECF No. 54 filed 09/03/19                   PageID.1309       Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




 Troy Karpovich,

                                    Plaintiff(s),
 v.                                                     Case No. 2:18−cv−12247−SFC−DRG
                                                        Hon. Sean F. Cox
 City of Detroit, et al.,

                                    Defendant(s),



                                       NOTICE TO APPEAR

    You are hereby notified to appear before District Judge Sean F. Cox at the United States
 District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Detroit,
 Michigan, for the following proceeding(s):

       • STATUS CONFERENCE: September 10, 2019 at 03:00 PM

   ADDITIONAL INFORMATION:               Status Conference regarding Stipulation Extending
 Scheduling Order Dates.



                                       Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                By: s/E Karhoff
                                                    Acting in the absence of Jennifer McCoy

 Dated: September 3, 2019
